In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-22-00252-CV
                  ___________________________

          ROLLINS DEVELOPMENT GROUP, INC., Appellant

                                  V.

 TARRANT COUNTY, TARRANT COUNTY COLLEGE DISTRICT, TARRANT
  COUNTY HOSPITAL DISTRICT, CITY OF GRAND PRAIRIE, ARLINGTON
INDEPENDENT SCHOOL DISTRICT, AND ZILKER CAPITAL, LLC, Appellees


                On Appeal from the 48th District Court
                        Tarrant County, Texas
                   Trial Court No. 048-D23762-20


                Before Birdwell, Bassel and Womack, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Motion to Dismiss.” We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                       Per Curiam

Delivered: August 11, 2022




                                            2